Citation Nr: 0708975	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
prior to December 14, 2004 and 50 percent disabling 
thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 until March 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions, dated October 
2001 and July 2006, by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
December 2006, the undersigned Veterans Law Judge conducted a 
hearing regarding the issues on appeal.

Although the RO has adjudicated the issue of entitlement to 
service connection for bilateral hearing loss on the merits, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Board has rephrased the PTSD issue on the title page to 
reflect that this is an initial rating claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (Where an appeal stems from 
an initial rating, VA must frame and consider the issue as to 
whether separate or "staged" ratings may be assigned for 
any or all of the retroactive period from the effective date 
of the grant of service connection in addition to a 
prospective rating.).


FINDINGS OF FACT

1.  In July 2003, the RO denied the veteran's claim of 
service connection for bilateral hearing loss.  The veteran 
did not perfect an appeal to that claim and that decision is 
final.  

2.  Evidence submitted subsequent to the July 2003 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

3.  The objective medical evidence fails to establish a link 
between the veteran's bilateral hearing loss and any incident 
of his active military service. 

4.  Prior to December 14, 2004, the veteran's PTSD was 
productive of a disability picture that approximated mild 
social and occupational impairment.

5.  As of December 14, 2004, the veteran's PTSD has been 
shown to be productive of a disability picture that more 
nearly approximates that of serious social and occupational 
impairment but less than total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp 2006); 38 C.F.R. § 3.303 (2006).

3.  The service connected PTSD is 10 percent disabling prior 
to December 14, 2004 and 70 percent disabling thereafter.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In July 2003, the RO denied the veteran's claim for service 
connection for bilateral hearing loss because there was no 
evidence of a current disability.  The veteran did not file a 
notice of disagreement within one year, and the decision 
became final.  38 C.F.R. § 20.302.

The veteran submitted a claim to reopen in December 2005 and 
provided treatment records noting that he suffered from 
bilateral high frequency sensorineural hearing loss.  His 
treating physician stated that he felt the veteran's previous 
exposure to noise in his service related endeavors were 
responsible for at least some of the veteran's hearing loss.  
See Medical Record ENT Associates of Alabama , P.C. (Apr. 
2006).  In July 2006, the RO reopened and denied the claim on 
the merits.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the private 
medical record dated April 2006 is new evidence because it 
was not previously considered by VA decision makers in July 
2003.  The evidence is material because it relates to the 
reason for denial by providing a medical nexus from the 
veteran's current disability to his military service, thus 
raising a reasonable possibility of substantiating the claim.  

II.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran claims that his exposure to loud noises during 
service caused his bilateral hearing loss.    

An April 2006 private medical record noted that the veteran 
suffered from bilateral high frequency sensorineural hearing 
loss.  The physician stated that he felt the veteran's 
previous exposure to noise in his service related endeavors 
were responsible for at least some of the veteran's hearing 
loss. 

In May 2006, the veteran underwent a VA Audio Examination.  
After the examiner reviewed the claim's file, he diagnosed 
the veteran with bilateral moderately severe to high 
frequency sensorineural hearing loss.  The examiner noted 
that the thresholds represented true organic acuity.  The 
examiner also noted that the enlistment and separation 
examinations noted hearing within normal limits.  The 
National Guard enlistment examination, which was conducted 
seven years following active service, also noted normal 
hearing.  Therefore, the examiner stated that the veteran's 
military noise exposure has not had an effect on his present 
hearing loss.

At the December 2006 hearing, the veteran submitted, with the 
appropriate waiver, medical records noting his hearing 
disability.  However, these records do not link the veteran's 
hearing disability to his military service.   

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords little 
probative value to the April 2006 private examiner's opinion.  
The examiner did not note that the veteran's records were 
available, and in addition, he offers no basis for the 
finding.  For these reasons, the VA examiner's opinion which 
included a review of the claim's file, examination of the 
veteran, and an opinion with rationale outweigh the opinion 
by the private examiner.   

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.   

Based on the competent medical evidence of record, no link is 
established between the veteran's diagnosed bilateral hearing 
loss and any incident of his active military service.  
Therefore, the veteran's claim of service connection for 
bilateral hearing loss must be denied.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is inapplicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  PTSD

The veteran contends that his PTSD is more disabling than 
currently evaluated due to such symptoms as severe social 
isolation, constant depression, and nightmares. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

DC 9411 addresses PTSD.  Under that code, evaluations may be 
assigned ranging between 0 and 100 percent.  The veteran is 
currently assigned a 10 percent disability rating prior to 
December 14, 2004 and 50 percent disability rating 
thereafter.

A 10 percent evaluation is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, DC 9411.

A 30 percent evaluation is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  
  
A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b). 

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, American Psychiatric Association (DSM-IV), (4th 
ed. 1994).  The Global Assessment of Functioning (GAF) scale 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The DSM-IV describes a GAF score of 21 to 30 as "[b]ehavior 
is considerably influenced by delusions or hallucinations OR 
serious impairment in communication of judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends)."  A 
41 to 50 rating indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious difficulty in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 51 
to 60 rating indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, American Psychiatric Association (DSM-IV).

The June 2001 VA examination noted that the veteran has 
worked as a coal miner since 1977.  The veteran noted that he 
had "blown-up" several times at different people at work.  
He reported an occasional nightmare and that he was 
withdrawn.  He denied suicidal or homicidal ideations but 
noted a sense of tension and hypervigilance.  His affect was 
mildly constricted.  He was coherent, and his insight and 
judgment were adequate.  The examiner diagnosed the veteran 
with PTSD and assigned a GAF of 68.

In December 2004, the veteran underwent a second VA 
examination where he was noted as having intrusive thoughts, 
nightmares, flashbacks, and hypervigilance.  He denied 
suicidal or homicidal thoughts.  There were no delusions or 
hallucinations.  His long-term memory was intact, but his 
short-term memory, concentration, and judgment were impaired.  
The examiner noted that the veteran suffers from chronic and 
severe PTSD and that he experiences relationship 
difficulties, impaired impulse control, and total social 
isolation.  The examiner assigned a GAF of 50 for severe 
social and occupational impairment.  The examiner noted that 
the veteran cannot establish or maintain effective social and 
occupational relationships and that he could not tolerate 
stressful circumstances.  The examiner further stated that 
since the June 2001 VA examination, the veteran's current 
psychosocial functional status and quality of life were now 
severely impaired.    

Considering the totality of the evidence, the Board finds 
that as of December 14, 2004, the veteran's disability more 
closely resembles a 70 percent evaluation.  The symptoms 
associated with a GAF of 41 to 50 more closely approximate 
the criteria for a 70 percent rating.  The June 2001 VA 
examiner assigned a GAF of 68, and therefore, the 10 percent 
rating prior to the December 2004 exam is appropriate.  
However, the December 2004 examiner noted that the veteran's 
symptoms had worsened to severe impairment.   

Given the GAF scores together with the nature of the symptoms 
as reported on the December 2004 examination, the veteran's 
disability more nearly approximates the criteria for a 70 
percent rating.  The veteran's disability is not shown to 
meet the criteria for a 100 percent rating which requires 
total occupational and social impairment.  The veteran is 
capable of managing the activities of daily living and is not 
a danger to himself or others.  He has denied delusions and 
hallucinations.  There is no evidence of gross impairment in 
his thought process or communication, and he is not 
disoriented.  

Accordingly, for the period beginning on December 14, 2004, a 
70 percent rating is warranted for PTSD under DC 9411. 

IV.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  The veteran's PTSD appeal originates from an 
October 2001 rating decision.  The Board acknowledges that 
the section 5103 notice was not sent to the veteran until 
June 2004.  The appellant has the right to content complying 
notice and proper subsequent VA process, which he has 
received in this case.    

The veteran was advised of the necessary evidence to 
substantiate his claims; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (May 2003, June 2004, Feb. 2006).  As such, VA 
fulfilled its notification duties.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notice was 
provided in March 2006.

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
and VA clinic records are available, and there is no 
pertinent evidence that is not currently part of the claim's 
file.  Additionally, the veteran was afforded multiple VA 
examinations.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.















ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.

As of December 14, 2004, a 70 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  






____________________________________________
Mark W. Greenstreet
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


